EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name State or Country of Incorporation 1214741 Alberta Ltd. Canada Casinos Poland Ltd. (1) Poland CC Tollgate LLC Delaware Century Casinos Cripple Creek, Inc. Colorado Century Casinos Europe GmbH Austria Century Casinos Management, Inc. Delaware Century Casinos Tollgate, Inc. Delaware Century Resorts Alberta, Inc. Canada Century Resorts International Ltd. Mauritius Century Resorts Ltd. Mauritius Century Casinos Poland Sp. z o.o. Poland EGC Properties Ltd. (2) Canada Frank Sisson’s Silver Dollar Ltd. (2) Canada WMCK-Acquisition Corp. Delaware WMCK-Venture Corp. Delaware The Registrant owns 33.3% of the outstanding shares of Casinos Poland Ltd. and accounts for this investment under the equity method. Acquired January 13, 2010.
